Citation Nr: 1502141	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  09-30 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hernia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to June 1984, and from July 1991 to January 1992, with additional Reserves service.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2012, the Board reopened and remanded the claim for further evidentiary development.  The RO denied the claim on the merits in an October 2012 supplemental statement of the case, and the case is again before the Board for further appellate proceedings.  

The Board notes that the issues of service connection for a second toe injury, left foot disability, and for left foot amputation of toe were resolved in a December 2012 rating decision. 

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System (VBMS) have been reviewed, to include a transcript of the December 2011 Board hearing presided over by the undersigned Veterans Law Judge. 


FINDINGS OF FACT

1.  Hernia was noted on examination upon the Veteran's entry into his first period of active service, hernia was not shown during the Veteran's first period of active service, and hernia is not otherwise shown by the competent or lay evidence to be related to such period of active service.  

2.  Hernia was noted on examination upon the Veteran's entry into his second period of active service, hernia was not shown during the Veteran's second period of active service, and hernia is not otherwise shown by the competent evidence to be related to such period of active service.  

3.  There was clearly and unmistakably no permanent increase in disability of the Veteran's preexisting hernia beyond the natural progression of such disability during the Veteran's periods of active service.


CONCLUSION OF LAW

Hernia was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1111, 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with Prior Remand

In March 2012, the Board remanded the case and directed the AOJ to contact the Veteran and request information regarding the treatment of hernia.  The AOJ did so in a March 2012 letter, and to this date the Veteran has not responded to the March 2012 letter.  As a result, the AOJ was unable to obtain any potentially relevant outstanding treatment records.  The Board also directed the AOJ to afford the Veteran a VA examination to determine whether the hernia noted on entry into service was aggravated by service.  The Veteran was afforded a VA examination in April 2012, in which the examiner provided the requested information.  The claim was then readjudicated in an October 2012 supplemental statement of the case.

For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance). 





Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2014).  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the Veteran of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also provide the Veteran with information regarding how VA determines effective dates and disability ratings.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter in August 2008, in which the Veteran was notified of how to substantiate his claim for service connection for hernia, provided information regarding the allocation of responsibility between the Veteran and VA, and provided information on how VA determines effective dates and disability ratings.  The Board finds that VA has fulfilled its duty to notify.

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  Further, during the appeal period the Veteran was afforded a VA medical examination in April 2012.  The examiner conducted an examination and provided sufficient information such that the Board can render an informed decision.  

Because there is no indication in the record that any additional evidence pertinent to the claims is available and unassociated with the file, the Board concludes VA has satisfied its duty to assist.

Principles of Service Connection 

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).   

If a preexisting condition is noted upon entry into service, the Veteran can only bring a claim for aggravation of that condition, not for service connection for the condition itself.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that such increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable (obvious, manifest, and undebatable) evidence is required to rebut the presumption of aggravation.  38 C.F.R. § 3.306(b).  The evidence must show a lasting worsening of the condition, meaning an increase in severity that existed at the time of separation from service and still exists currently.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  

In a claim for aggravation of a preexisting condition, the Veteran has the burden to show aggravation with evidence of symptomatic manifestations of the condition during service.  If the presumption of aggravation arises, the burden shifts to VA to establish a lack of aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see also Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

In deciding a claim based on aggravation, after the presence of a preexisting condition has been established, the Board must determine (1) whether there has been any measured worsening of the condition during service, and (2) whether this constitutes an increase in disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley  v. Brown, 5 Vet. App. 155, 163 (1993). 

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

Analysis

The Veteran's hernia was expressly noted on entry into his first period of active service.  See June 1981 examination performed on entry into the Veteran's first period of active duty service (noting minute umbilical hernia not disqualifying).  Hernia was not shown during the Veteran's first period of active service, nor is there medical evidence or any lay allegation that hernia is related to the Veteran's first period of active service.  

The Veteran's hernia was also expressly noted on entry into his second period of active service.  See May 1991 entry examination (noting large umbilical hernia - easily reduced).  The Veteran contends that his umbilical hernia occurred during his second period of active duty service in 1991and was caused by his duties on active duty service, and this has resulted in a scar in his belly button due to hernia repair surgery.  See e.g., August 2006 Form 21-526; December 2011 Board hearing transcript at p. 8-9.  Because the Veteran's hernia was noted on entry into both periods of active service, the presumption of soundness does not apply, and the Veteran can only bring a claim for aggravation of the preexisting hernia during active service.  

The Board has considered the Veteran's lay statements and acknowledges that the Veteran is competent to provide evidence as to his symptoms and observations.  However, the determination as to the etiology of a hernia is a medical matter beyond the knowledge of a non-expert and therefore beyond the Board's own competence to evaluate based upon its own knowledge and expertise.  It necessarily follows that the Veteran's lay allegations as to etiology of his hernia are also not competent evidence, although the Veteran's competent observations may be useful to an expert in evaluating the issue.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because the record does not indicate that the Veteran has medical expertise, the Veteran's lay opinion that his duties in service caused his hernia is of no probative value.  

The Board finds that the April 2012 VA examination is of significant probative value, as the medical professional performed an examination, reviewed the claims file and the Veteran's history, provided sufficient rationale for his opinions, and the opinion reflects the examiner's medical expertise and training.  The examiner diagnosed the Veteran with umbilical hernia and opined that the Veteran's umbilical hernia was less likely than not aggravated by service.  The examiner reasoned that "this type of hernia is mostly due to a congenital defect."  The examiner stated that this is especially true if there was no trauma, and the Veteran denied any trauma to the abdomen in service.  The examiner expressly stated that the service treatment records from the 1990s are silent for any event or incident that would cause increase in the Veteran's hernia.  The examiner also stated that it was not until nearly 20 years later that the Veteran had his hernia repaired, which is "consistent with the natural progression of the disease."  

First, given the April 2012 VA examiner's finding of congenital defect, the Board finds that the Veteran's hernia may be a congenital defect for VA purposes.  VA regulations specifically prohibit service connection for a congenital or developmental defect, unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990).  As noted by the April 2012 VA examiner, the Veteran denied abdomen trauma, and there is no lay or medical evidence in the claims file to otherwise indicate that the Veteran's hernia was subject to a superimposed disease or injury that occurred in active service.  Because the Veteran's hernia may be a congenital defect for VA purposes, and there is no lay allegation or medical evidence that the Veteran's hernia was subject to a superimposed disease or injury that occurred in active service,  service connection for hernia is not warranted.  See 38 C.F.R. §§ 3.303(c), 4.9; see generally VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 19, 1990).  

Second, even if the Board concedes that the Veteran's hernia is not a congenital defect and is an acquired disability, there is no lay allegation or medical evidence showing an in-service increase or aggravation of hernia.  The Veteran has the burden to show aggravation with evidence of symptomatic manifestations of hernia during active service.  The Veteran has been given every opportunity to testify as to the presence of hernia symptoms during service, to include at a December 2011 Board hearing.  However, the Veteran has only alleged that he had a hernia in his second period of service, and that such hernia is related to his duties during his second period of service.  Significantly, the Veteran has not stated that any symptomatic manifestations of hernia occurred during active service.  Further, there is no medical evidence showing that symptoms of hernia manifested during active service or that any measured worsening of hernia occurred during active service.  For example, in a December 1991 examination performed prior to separation, the Veteran's abdomen and viscera (including hernia) are noted as normal.  Also, the April 2012 examiner expressly stated that the service treatment records from the 1990s are silent for any event or incident that would cause increase in the Veteran's hernia.  For these reasons, the Board finds that there is no evidence, whether credible or not, to show a measured worsening of hernia during active service.  Accordingly, the Veteran has not met his burden to show aggravation of hernia during active service.  

The Board acknowledges that the service treatment records show that the Veteran was treated for complaints of diarrhea and tightness of the stomach for one day in February 1997.  The Veteran was assessed with "possible stomach."  However, this occurred years after separation from active service and therefore does not indicate any measured worsening of hernia during active service.  Further, the April 2012 VA examiner expressly stated that no increase in the hernia occurred during the Veteran's second period of active service.  Therefore, the Board finds that the February 1997 record does not constitute evidence of an increase in the hernia disability during active service.    

Because there is no lay allegation or medical evidence to show an increase or aggravation of hernia during active service, the presumption of aggravation does not arise.  As such, discussion of clear and unmistakable evidence to rebut the presumption of aggravation is not required.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see also Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Further, the Veteran's disability is not otherwise shown by the competent evidence be etiologically related to active service.  38 U.S.C.A. §§ 1110, 1131, 1117; 38 C.F.R. §§ 3.303, 3.317.  For these reasons, the Board holds that service connection for hernia is not warranted.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

As the preponderance of the evidence is against the Veteran's claim for service connection for hernia, the benefit-of-the-doubt provision does not apply, and the claim must be denied.  38 U.S.C.A. § 5107.   


ORDER

Entitlement to service connection for hernia is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


